Citation Nr: 0010387	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-10 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for status- post 
fracture of the right hip with degenerative arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from March 1953 to February 
1955 with active and inactive duty for training in the Army 
National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for status post fracture of the right hip, and 
assigned an original noncompensable evaluation.  In a 
decision issued in January 1998, the RO assigned a 20 percent 
rating effective to the date of claim.  The Board has 
rephrased the issue listed on the title page in order to more 
properly reflect the claim on appeal.  See Fenderson v. West, 
12 Vet.App. 119 (1999) (separate or "staged" ratings must 
be considered for initial rating claims following a grant of 
service connection where the evidence shows varying levels of 
disability for separate periods of time).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained.

2.  The appellant's right hip disability, status post open 
reduction internal fixation of the right femur, is 
principally manifested by complaint of pain, stiffness and 
weakness with flexion limited to 70 degrees, some weakened 
muscular power, and mild to moderate degenerative changes.  
There is no malunion of the femur.  This results in no more 
than a moderate hip disability.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for status- post fracture of the right hip with 
degenerative arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.14, 4.40, 4.45, 
4.71a, Part 4; Diagnostic Codes 5003, 5052- 5255 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that symptomatology 
associated with his right hip disability warrants an 
evaluation in excess of the currently assigned 20 percent 
rating.  According to his various statements of record, he 
complains of chronic pain, weakness and stiffness of the 
right hip.  He indicates that prolonged walking aggravates 
his pain, but that rest and Ibuprofen relieve all of his 
symptoms.  He also argues that he manifests a malunion of the 
femur.

As a preliminary matter, the Board finds that the appellant's 
allegations and the evidence of record, when viewed in the 
light most favorable to his claim, is sufficient to "well 
ground" his claim within the meaning of 38 U.S.C.A. § 
5107(a).  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  In an effort to assist him in the development of his 
claim, the RO has obtained his VA and private clinical 
records and afforded him recent VA examination.  The record 
does not reveal any additional sources of relevant 
information which may be available concerning the present 
claims.  The Board accordingly finds the duty to assist him, 
mandated by 38 U.S.C.A. § 5107, has been satisfied.

Historically, the appellant injured his right hip in a May 
1984 falling accident during a period of active duty for 
training with the Army National Guard.  His complaints at 
that time included tenderness at the head of the femur with 
pain on motion and lying flat on his back.  X- ray 
examination revealed a fracture of the head of the right 
femur which was treated with a traction splint.  He first 
filed his claim for service connection by means of an 
Application for Compensation or Pension dated in July 1997.  
By means of a rating decision dated in September 1997, the RO 
granted service connection for status post fracture of the 
right hip, and assigned an original noncompensable 
evaluation.

In pertinent part, the appellant's private clinical records 
first reveal his treatment for hydrocephalus, manifested by 
symptoms of ataxia, urinary incontinence and speech 
disturbance, in February 1993.  Thereafter, he underwent 
insertion of several ventriculo- peritoneal shunts and he 
began using a cane in his right hand due to his ataxia.  In 
March 1996, he received emergency room treatment for a fall 
injury attributed to his ataxia associated with his 
communicating hydrocephalus.  In a letter dated in April 
1996, Ronald J. Jones, M.D., indicated that the appellant had 
"a serious balance condition due to hydrocephalus."  A 
September 1996 letter by Stephen L. Deardourff, M.D. reported 
additional symptoms of uninhibited muscle contractions in the 
legs with movements and other nonpurposeful muscle spasms.  
The appellant underwent a rehabilitation program in November 
1996 to stabilize his gait unsteadiness due to his ataxia.

The appellant was seen by VA in June 1997 for complaint of 
hip pain of six months duration.  At that time, he walked 
with a slow, unsteady gait and used a cane for assistance.  
He also had slow hesitating speech.  An x- ray examination 
revealed an old impacted subcapital fracture of the right 
femoral neck with metallic fixation device remaining in 
place.  No new fracture was seen, but there were 
manifestations of moderate arthritic changes of the right 
hip.  Assessment was of degenerative joint disease and status 
post open reduction internal fixation (ORIF) of the right 
hip.  He was treated with Motrin.  He had a falling injury in 
October 1997 following the onset of symptoms of tiredness and 
weakness.  His medical diagnoses included seizures, arthritis 
and hydrocephalia.

On VA Bones examination, dated in December 1997, the 
appellant reported that he underwent an open reduction of the 
right femur fracture following his original injury.  
Thereafter, he had been unable to work for an unspecified 
amount of time.  He complained that he had required the use 
of a cane since 1993 to improve his unsteady gait.  He 
currently reported a tendency to fall and an inability to 
walk greater than 200 feet without the assistance of a walker 
or wheelchair.  His symptoms included constant pain, weakness 
and stiffness of the right hip.  He denied significant flare- 
ups but did indicate that walking over 11/2 blocks aggravated 
his pain.  His symptoms were relieved by rest and Ibuprofen.

On physical examination, the appellant displayed a slow 
speed, asymmetric and arthralgic gait.  There was shortening 
of his strides with an irregular rhythm and objective signs 
of insecurity and fear of falling in spite of using a cane 
with his right hand.  He had a tendency to sway and fall to 
the front when standing.  The lower extremities were 
symmetrical.  There was some weakness in the muscular power 
of the right hip with increased pain on movements in all 
directions. The right hip was capable of 70 degrees of 
flexion, 20 degrees of extension, 30 degrees of abduction, 15 
degrees of adduction, 30 degrees of external rotation and 20 
degrees of internal rotation.  X- ray examination revealed an 
orthopedic metallic density rod and side plate at the right 
hip consistent with a fixation of an old fractured femoral 
head and mild degenerative joint disease of the right hip.  
Diagnosis was of status post ORIF of right femur fracture 
with hip pain secondary to degenerative joint disease.

By means of a rating decision dated in January 1998, the RO 
assigned a 20 percent disability rating for the right hip 
disability pursuant to Diagnostic Code 5255.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a hip disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (Schedule).  The appellant's current 20 percent rating 
under Diagnostic Code 5255 contemplates malunion of the femur 
with moderate knee or hip disability.  A 30 percent rating 
would be warranted for hip disability manifested by flexion 
of the thigh limited to 20 degrees (Diagnostic Code 5252) and 
impairment of the femur by malunion with marked hip or knee 
disability (Diagnostic Code 5255).  A 60 percent rating is 
warranted for ankylosis of the hip (Diagnostic Code 5250), 
impairment of the surgical neck of the femur with false joint 
(Diagnostic Code 5255) or impairment of the shaft or 
anatomical neck of the femur with nonunion (Diagnostic Code 
5255).

Full range of motion of the hip is measured from 0 degrees to 
125 degrees in flexion and 0 degrees to 45 degrees in 
abduction.  38 C.F.R. § 4.71, Plate II (1999).  In assigning 
a disability evaluation, the Board must also consider the 
effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).

Additionally, degenerative arthritis confirmed by x- ray 
examination may be rated on limitation of motion with 
objectively confirmed findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  Generally, 
degenerative arthritis is rated on the limitation of motion 
of the affected joint.  However, a separate compensable 
rating is only warranted where limitation of motion is not 
compensable under the schedular criteria for the joint(s) 
involved.  See also Hicks v. Brown, 8 Vet.App. 417 (1995).

The recent medical evidence shows that appellant's right hip 
disability, status post ORIF of the right femur, is 
objectively manifested by flexion limited to 70 degrees, 
slight limitation of motion in abduction, some weakened 
muscular power of the right hip, and mild to moderate 
degenerative changes.  He complains of chronic pain, 
stiffness and instability with increased pain upon movement.  
However, he does not have residual malunion of the femur.  
Further, the medical evidence and opinion of record clearly 
shows that his unsteady gait and tendency to fall results 
from his ataxia associated with his communicating 
hydrocephalus.  Based upon the above, the Board finds, by a 
preponderance of the evidence, that the right hip disability 
is no more than moderately disabling in degree.  As such, an 
increased rating under Diagnostic Code 5255 is not warranted.

As the appellant is capable of 70 degrees of hip flexion, an 
increased rating under Diagnostic Codes 5252 is not 
warranted.  There is no ankylosis, false joint or nonunion of 
the hip.  Therefore, an increased rating under Diagnostic 
Codes 5250 and 5255 is also not warranted.  As the current 
rating contemplates loss of range of motion, consideration of 
a separate rating for degenerative arthritis pursuant to 
Diagnostic Code 5003 would be inappropriate.  38 C.F.R. 
§ 4.14 (1999); Brady v. Brown, 4 Vet.App. 203, 206 (1993) 
(the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology).  

In arriving at this decision, the Board notes that the 
appellant's symptoms of pain, stiffness, weakened motion and 
pain on use have been considered in the assignment of the 20 
percent rating for moderate hip disability.  See generally 
Johnson v. Brown, 9 Vet.App. 7 (1996); 38 C.F.R. §§ 4.40, 
4.45 (1999).  The Board is of the opinion that the severity 
of right hip disability, overall, is fully commensurate with 
the currently assigned 20 percent rating.  As such, a 
separate rating for functional loss, as well as functional 
loss due to painful use, weakness, excess fatigability, 
incoordination, or impaired ability to execute, is not in 
order.  38 C.F.R. § 4.14 (1999).  The Board further finds 
that the evidence of record preponderates against a 
disability evaluation in excess of 20 percent at any time 
since the appellant's filing of this claim.  See Fenderson, 
12 Vet.App. 119 (1999).

The evidence is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1999).



ORDER

An increased initial rating for status- post fracture of the 
right hip with degenerative arthritis is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


